Title: From John Adams to the Comte de Vergennes, with a Letterbook Memorandum, 7 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Versailles July 7. 1781. Hotel de Jouy
Sir

I have the honour to inform, you, that, upon an Intimation, from your Excellency, Signified to me by Mr. Berenger, and afterwards, by the Duke de la Vauguion, that the Interests of the United States required me here, I arrived last night in Paris, and am come to day to Versailles, to pay my Respects to your Excellency, and receive your farther Communications. As your Excellency, was in Council, when I had the Honour to call at your office, and as it is very possible, that Some other day, may be more agreable, I have the Honour to request you to appoint the Time, which will be most convenient to your Excellency for me to wait on you.

I have the Honour to be, with great Respect Sir your most obedient and most humble Servant
John Adams

